Exhibit 10.4

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

([DATE])

This STOCK OPTION AWARD (this “Award”) is being granted to
                             (the “Participant”) as of this      day of
        , 20     (the “Grant Date”) by THE DUN & BRADSTREET CORPORATION (the
“Company”) pursuant to THE DUN & BRADSTREET CORPORATION 2009 STOCK INCENTIVE
PLAN (the “Plan”). Capitalized terms not defined in this Award have the meanings
ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of      shares of the Company’s common stock,
par value $.01 per share (the “Shares”), at a purchase price per Share of
$        , which is the Fair Market Value per Share on the Grant Date (the
“Option Price”). This Option is a non-qualified stock option and, accordingly,
does not qualify as an incentive stock option under Section 422 of the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest in equal
installments on the first, second, third and fourth anniversaries of the Grant
Date (i.e., 25% on each anniversary) and shall be exercisable only to the extent
that it has vested. Except as provided in Section 4(b), this Option shall cease
to vest upon the Participant’s termination of active employment, and may be
exercised after the Participant’s date of termination only as set forth below.

 

-1-



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Exercisability Upon Termination of Employment by Death or Disability. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of death or Disability on or after the first anniversary of the Grant
Date, (i) the unexercised portion of such Option shall immediately vest in full
and (ii) such portion may thereafter be exercised during the shorter of (A) the
remaining term of the Option or (B) five years after the date of death or
Disability.

(b) Exercisability Upon Termination of Employment by Retirement. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of Retirement on or after the first anniversary of the Grant Date, the
unexercised portion of the Option shall continue to vest (to the extent that it
is not yet vested) and may thereafter be exercised during the shorter of (i) the
remaining term of the Option or (ii) five years after the date of such
termination of employment (the “Post-Retirement Exercise Period”), but only to
the extent to which such Option was exercisable at the time of such termination
of active employment or becomes exercisable during the Post-Retirement Exercise
Period; provided, however, that if the Participant dies within a period of five
years after such termination of active employment, the unexercised portion of
the Option may thereafter be exercised during the shorter of (i) the remaining
term of the Option or (ii) the period that is the longer of (A) five years after
the date of such termination of active employment or (B) one year after the date
of death (the “Special Exercise Period”), but only to the extent to which such
Option was exercisable at the time of such termination of active employment or
becomes exercisable during the Special Exercise Period.

(c) Effect of Other Termination of Employment. If the Participant’s employment
with the Company and its Affiliates terminates (i) for any reason (other than
death, Disability or Retirement on or after the first anniversary of the Grant
Date) or (ii) for any reason prior to the first

 

-2-



--------------------------------------------------------------------------------

anniversary of the Grant Date, an unexercised Option may thereafter be exercised
during the period ending 90 days after the date of such termination of
employment, but only to the extent to which such Option was exercisable at the
time of such termination of employment.

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all applicable laws including, without limitation, the Company’s insider trading
policy.

6. Tax Withholding.

(a) Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company and/or the Employer. The Participant further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant, vesting or exercise of the Option,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (2) do not commit and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate my
liability for Tax-Related Items.

 

-3-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Award, it is a
condition of the obligation of the Company to issue and deliver the Shares that
the Participant shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding of Tax-Related Items and
payment on account obligations of the Company and/or the Employer. In this
regard, the Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to withhold all applicable Tax-Related
Items by one or a combination of the following: (1) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer; (2) withholding from proceeds of the sale of the
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization); or
(3) withholding from Shares to be issued upon exercise of the Option. Further,
if the Participant has become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, the Company
and/or Employer (or former employer, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.

(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items (including withholding pursuant to applicable tax
equalization policies of the Company or its Affiliates) by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding in
Shares for tax purposes, the Participant is deemed to have been issued the full
number of Shares that become vested, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Option Price and/or the
Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.

(d) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s

 

-4-



--------------------------------------------------------------------------------

participation in the Plan or the Participant’s purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to issue or deliver the Shares or the proceeds of the sale
of Shares if the Participant fails to comply with the Participant’s obligations
in connection with the Tax-Related Items as described in this section.

7. Nontransferability of Option. This Option shall not be transferable by the
Participant otherwise than by will, by the laws of descent and distribution and,
during the lifetime of the Participant this Option may only be exercised by the
Participant.

8. Change in Control. If there is a Change in Control of the Company, the
unvested portion of the Option shall become fully vested and exercisable as of
the date of the Change in Control provided the Participant remains in the
continuous employ of the Company or its Affiliates from the Grant Date until the
date of the Change in Control.

9. Change in Capital Structure. The terms of this Option, including the number
of Shares subject to this Option, shall be adjusted in accordance with
Section 13 of the Plan as the Committee determines is equitably required in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of Shares or other similar changes in
capitalization.

10. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such Participant or Permitted Transferee shall become the
holder of record thereof.

11. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

 

-5-



--------------------------------------------------------------------------------

12. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

13. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Participation in the Plan with respect to this Award shall not
entitle the Participant to participate with respect to any other award in the
future or benefits in lieu of Options, even if Options have been granted
repeatedly in the past. Any payment or benefit paid to the Participant with
respect to this Option award shall not be considered to be part of the
Participant’s “salary,” and thus, shall not be taken into account for purposes
of calculating any termination indemnity, severance pay, redundancy, dismissal,
end of service payment, bonus, long-term service awards, retirement, pension
payment, welfare benefits, or any other employee benefits. In no event should
this Option award be considered as compensation for or relating to, past

 

-6-



--------------------------------------------------------------------------------

services for the Company, the Employer, or any Affiliate of the Company, nor is
this Option award or the underlying Shares intended to replace any pension
rights or compensation. All decisions with respect to future Options, if any,
will be at the sole discretion of the Company. In the event that the Participant
is not an employee of the Company, the Award will not be interpreted to form an
employment contract or relationship with the Company or any Affiliate of the
Company. The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the underlying Shares do not increase in value, the
Options will have no value. If the Participant exercises the Participant’s
Option and obtains Shares, the value of those Shares acquired upon exercise may
increase or decrease in value, even below the Option Price. In consideration of
the grant of Options, no claim or entitlement to compensation or damages shall
arise from termination of the vesting of the Option or cancellation of the
Option following termination of the Participant’s employment by the Company or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Participant irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting this Award, the Participant shall be deemed irrevocably to
have waived the Participant’s entitlement to pursue such claim. In the event of
involuntary termination of the Participant’s employment (whether or not in
breach of local labor laws), the Participant’s right to receive Options and vest
in Options under the Plan, if any, will terminate effective as of the date that
the Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), the Participant’s right to exercise the
Options after termination of employment, if any, will be measured by the date of
termination of the Participant’s active employment and will not be extended

 

-7-



--------------------------------------------------------------------------------

by any notice period mandated under local law. The Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
employed for purposes of the Participant’s Award or any other Participant
benefits, except to the extent required under applicable law.

14. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

15. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or an
Affiliate, details of all Options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and

 

-8-



--------------------------------------------------------------------------------

addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired upon exercise of
the Option. The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands,
however, that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

16. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

17. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan and before taking any action related to the Plan.

 

-9-



--------------------------------------------------------------------------------

18. Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

20. Appendix. Notwithstanding any provisions in this Award, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Award.

21. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

22. Governing Law.

(a) The laws of the State of New Jersey, including tort claims, (without giving
effect to its conflicts of law principles) govern all matters arising out of or
relating to this Award, including, without limitation, its validity,
interpretation, construction, performance, and enforcement.

 

-10-



--------------------------------------------------------------------------------

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award may bring the legal action or
proceeding in the United States District Court for Essex County, New Jersey and
any of the courts of the state of New Jersey.

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to
this Award brought in any court of the State of New Jersey sitting in Newark, or
the United States District Court for Essex County, New Jersey, including,
without limitation, a motion to dismiss on the grounds of forum non conveniens
or lack of subject matter jurisdiction; and (b) any claim that any action or
proceeding brought in any such court has been brought in an inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (a) the United States
District Court for Essex County, New Jersey and its appellate courts, and
(b) any court of the State of New Jersey sitting in the City of Newark and its
appellate courts, for the purposes of all legal actions and proceedings arising
out of or relating to this Award.

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

 

THE DUN & BRADSTREET CORPORATION

By:

 

 

[Name]

 

[Title]

 

 

-11-



--------------------------------------------------------------------------------

APPENDIX

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

This Appendix includes additional terms and conditions that govern the Options
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award and the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2009. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Participant exercises the Option
and purchases Shares or when the Participant subsequently sell Shares acquired
under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant currently resides, the information contained herein
may not be applicable to the Participant.

BELGIUM

Terms and Conditions

Tax Considerations. If the Option is accepted in writing within 60 days of the
offer date, the Option will be subject to taxation on the 60th day following the
offer date of the Option. If the Participant does not accept the Option in
writing within 60 days of the offer, he or she will likely be taxed at exercise.
Please refer to the Belgium Offer Letter that the Participant will receive along
with his or her grant for a more detailed description of the tax consequences of
choosing to accept the Option within 60 days of the offer date. The Participant
should consult his or her personal tax advisor regarding the tax consequences
and completion of the additional forms.

Termination of Employment. These provisions replace Section 4(b)-(c) of the
Award:

(b) Exercisability Upon Termination of Employment by Retirement. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of retirement

 

-12-



--------------------------------------------------------------------------------

(meaning the employee meets the definition of “Retirement” set forth in the Plan
and is eligible for and will receive pension benefits directly following the
termination date of his or her employment contract)), after the first
anniversary of the Grant Date, the unexercised portion of the Option may
continue to vest (to the extent not vested) and may thereafter be exercised
during the shorter of (i) the remaining term of the Option or (ii) five years
after the date of such termination of employment (the “Post-Retirement Exercise
Period”), but only to the extent to which such Option was exercisable at the
time of such termination of active employment or becomes exercisable during the
Post-Retirement Exercise Period; provided, however, that if the Participant dies
within a period of five years after such termination of employment, the
unexercised portion of the Option may thereafter be exercised during the shorter
of (i) the remaining term of the Option or (ii) the period that is the longer of
(A) five years after the date of such termination of active employment or
(B) one year after the date of death (the “Special Exercise Period”), but only
to the extent to which such Option was exercisable at the time of such
termination of active employment or becomes exercisable during the Special
Exercise Period.

(c) Effect of Other Termination of Employment. If the Participant’s employment
with the Company and its Affiliates terminates (i) for any reason (other than
death, Disability or retirement (as defined in Section 4(a) above) after the
first anniversary of the Grant Date) or (ii) for any reason on or prior to the
first anniversary of the Grant Date, an unexercised Option may thereafter be
exercised during the period ending 90 days after the date of such termination of
employment, but only to the extent to which such Option was exercisable at the
time of such termination of active employment.

Notifications

Tax Reporting Notification. The Participant is required to report any brokerage
or bank accounts opened and maintained outside Belgium on his or her annual tax
returns.

CHINA

Terms and Conditions

Manner of Exercise. This provision supplements section 5 of the Award:

Due to regulatory requirements, the Participant will be required to exercise the
Option using the cashless sell-all method of exercise. To complete a cashless
sell-all exercise, the Participant agrees to instruct the broker to: (i) sell
all of the Shares issued upon exercise; (ii) use the proceeds to pay the Option
Price, brokerage fees and any applicable Tax-Related Items; and (iii) remit the
balance in cash to the Participant. The Participant will not be permitted to
hold Shares after exercise. Depending on the development of laws and status as a
national of a country other than the People’s Republic of China, the Company
reserves the right to modify the methods of exercising the Option and, in its
sole discretion, to permit cash exercise, cashless sell-to cover exercise or any
other method of exercise and payment of Tax-Related Items permitted under the
Plan.

 

-13-



--------------------------------------------------------------------------------

Exchange Control Restrictions. The Participant understands and agrees that, due
to exchange control laws in China, the Participant must immediately repatriate
the proceeds from the cashless exercise to China. The Participant further
understands that such repatriation of the proceeds may be effected through a
special exchange control account established by the Company or an Affiliate, and
the Participant hereby consents and agrees that the proceeds from the cashless
exercise may be transferred to such special account prior to being delivered to
the Participant.

FRANCE

Notifications

Exchange Control Information. The Participant must comply with the exchange
control regulations in France. The Participant may hold stock outside France,
provided the Participant declares any bank or stock account opened, held or
closed abroad to the French tax authorities on an annual basis. Furthermore, the
Participant must declare to the customs and excise authorities any cash or
securities the Participant imports or exports without the use of a financial
institution when the value of the cash or securities exceeds €7,600 outside of
the European Union.

HONG KONG

Terms and Conditions

WARNING: This offer of Options and the Shares to be issued upon exercise of the
Options do not constitute a public offer of securities under Hong Kong law and
are available only to employees of the Company or its Affiliates. The contents
of the Award, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Options and the Shares to
be issued upon exercise of the Options are intended only for the personal use of
each eligible employee of the Employer, the Company, or its Affiliate and may
not be distributed to any other person. If the Participant is in any doubt about
any of the contents of the Award, including this Appendix, or the Plan, the
Participant should obtain independent professional advice.

Privileges of Stock Ownership. This provision supplements Section 10 of the
Award:

To facilitate compliance with securities laws in Hong Kong, the Participant
agrees not to sell or transfer the Shares issued upon exercise of the Options
within six months of the Grant Date.

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

-14-



--------------------------------------------------------------------------------

ITALY

Terms and Conditions

Cashless Exercise Restriction. Due to regulatory requirements in Italy, the
Participant will be required to exercise the Option using the cashless sell-all
exercise method pursuant to which all Shares subject to the exercised Option
will be sold immediately upon exercise and the proceeds of sale, less the Option
Price, any Tax-Related Items and broker’s fees or commissions, will be remitted
to the Participant. The Company reserves the right to provide additional methods
of exercise depending on the development of local law.

Data Privacy Consent. This consent replaces Section 15 of the Award:

The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Participant’s
personal data as described in this section of this Appendix by and among, as
applicable, the Employer, the Company and its Affiliate for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan.

The Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company or Affiliate, details of
all Options, or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”).

The Participant also understands that providing the Company with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is The Dun & Bradstreet
Corporation with registered offices at 103 JFK Parkway, Short Hills, New Jersey,
07078, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is D&B Italy SrL, Dun & Bradstreet SrL,
and D&B Services SrL, with registered offices at Via dei Valtorta, 48, 20127
Milano, Italy.

The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Participant further understands that the Company
and/or any Affiliate will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan, and that the Company or Affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Participant may elect to
deposit any Shares acquired at exercise of the Options. Such recipients may
receive, possess, use, retain, and transfer Data in electronic

 

-15-



--------------------------------------------------------------------------------

or other form, for the purposes of implementing, administering, and managing the
Participant’s participation in the Plan. The Participant understands that these
recipients may be located in or outside the European Economic Area, such as in
the United States or elsewhere. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data processing.

Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.

Terms of Grant. By accepting the Option, the Participant acknowledges that
(1) the Participant has received a copy of the Plan, the Award and this
Appendix; (2) the Participant has reviewed those documents in their entirety and
fully understand the contents thereof; and (3) the Participant accepts all
provisions of the Plan, the Notice of Grant, the Agreement and this Appendix.
The Participant further acknowledges that the Participant has read and
specifically and expressly approves, without limitation, the following sections
of the Award: Section 6, “Tax Withholding”; Section 13, “No Rights to Continued
Employment”; Section 15, “Data Privacy” as replaced by the above consent;
Section 18, “Language”; and Section 22, “Governing Law.”

Termination of Employment. These provisions replace Section 4(b)-(c) of the
Award:

(b) Exercisability Upon Termination of Employment by Retirement. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of or retirement (meaning the employee meets the definition of
“Retirement” set forth in the Plan, qualifies for “assicurazione generale
obbligatoria per la vecchiaia” following the termination date of his or her
employment contract, and has provided a copy of the “pensionamento” (or
application for retirement starting from the termination date if retirement has
not yet been granted)), after the first anniversary of the Grant Date, the
unexercised portion of the Option may continue to vest (to the extend not
vested) and may thereafter be exercised during the shorter of (i) the remaining
term of the Option or (ii) five years after the date of such termination of

 

-16-



--------------------------------------------------------------------------------

employment (the “Post-Retirement Exercise Period”), but only to the extent to
which such Option was exercisable at the time of such termination of active
employment or becomes exercisable during the Post-Retirement Exercise Period;
provided, however, that if the Participant dies within a period of five years
after such termination of employment, the unexercised portion of the Option may
thereafter be exercised during the shorter of (i) the remaining term of the
Option or (ii) the period that is the longer of (A) five years after the date of
such termination of active employment or (B) one year after the date of death
(the “Special Exercise Period”), but only to the extent to which such Option was
exercisable at the time of such termination of active employment or becomes
exercisable during the Special Exercise Period.

(c) Effect of Other Termination of Employment. If the Participant’s employment
with the Company and its Affiliates terminates (i) for any reason (other than
death, Disability or retirement (as defined in Section 4(a) above) after the
first anniversary of the Grant Date) or (ii) for any reason on or prior to the
first anniversary of the Grant Date, an unexercised Option may thereafter be
exercised during the period ending 90 days after the date of such termination of
employment, but only to the extent to which such Option was exercisable at the
time of such termination of active employment.

Notifications

Exchange Control Information. Exchange control reporting is required if the
Participant transfer cash or Shares to or from Italy in excess of €10,000 or the
equivalent amount in U.S. dollars. If the payment is made through an authorized
broker resident in Italy, the broker will comply with the reporting obligation.
In addition, the Participant will have exchange control reporting obligations if
the Participant has any foreign investment (including Shares) held outside Italy
in excess of €10,000. The reporting must be done on the Participant’s individual
tax return.

JAPAN

Notifications

Exchange Control Notification. If the Participant transfers more than
¥30,000,000 in a single transaction for the purchase of Shares when the
Participant exercises the Option, the Participant must file a Payment Report
with the Ministry of Finance through the Bank of Japan by the 20th day of the
month following the month in which the payment was made. The precise reporting
requirements vary depending on whether the relevant payment is made through a
bank in Japan.

SINGAPORE

Terms and Conditions

Securities Law Information. The grant of Options is being made in reliance of
section 273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) for which
the Company is exempt from the prospectus and registration requirements under
the SFA.

 

-17-



--------------------------------------------------------------------------------

Notifications

Director Notification Requirement. Directors of a Singaporean Subsidiary and/or
Affiliate are subject to certain notification requirements under the Singapore
Companies Act. Directors must notify the Singapore Affiliate in writing of an
interest (e.g., Options, Shares, etc.) in the Company or any Affiliate within
two (2) days of (i) its acquisition or disposal, (ii) any change in previously
disclosed interest (e.g., when Shares acquired at exercise are sold), or
(iii) becoming a director.

UNITED ARAB EMIRATES

There are no country-specific provisions.

UNITED KINGDOM

Terms and Conditions

Tax Withholding. This provision supplements the Section 6 of the Award:

Participant agrees that, if Participant does not pay or the Employer or the
Company does not withhold from Participant the full amount of Tax-Related Items
that Participant owes at exercise of the Option, or the release or assignment of
the Option for consideration, or the receipt of any other benefit in connection
with the Option (the “Taxable Event”) within 90 days after the Taxable Event, or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003, then the amount that should have been withheld
shall constitute a loan owed by Participant to the Employer, effective 90 day
after the Taxable Event. Participant agrees that the loan will bear interest at
the Her Majesty’s Revenue and Customs’ official rate and will be immediately due
and repayable by Participant, and the Company and/or the Employer may recover it
at any time thereafter by withholding the funds from salary, bonus or any other
funds due to Participant by the Employer, by withholding in Shares issued upon
exercise of the Option or from the cash proceeds from the sale of Shares or by
demanding cash or a cheque from Participant. Participant also authorizes the
Company to delay the issuance of any Shares unless and until the loan is repaid
in full.

Notwithstanding the foregoing, if Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that Participant is an officer or
executive director and Tax-Related Items are not collected from or paid by
Participant within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to Participant on which additional
income tax and national insurance contributions may be able. Participant
acknowledges that the Company or the Employer may recover any such additional
income tax and national insurance contributions at any time thereafter by any of
the means referred to in Section 6 of the Award.

 

-18-



--------------------------------------------------------------------------------

Termination of Employment. Section 4(b) does not apply to Participant’s in the
United Kingdom and Section 4(c) is replaced with the following provision:

Effect of Other Termination of Employment. If the Participant’s employment with
the Company and its Affiliates terminates (i) for any reason (other than death
or Disability) after the first anniversary of the Grant Date) or (ii) for any
reason on or prior to the first anniversary of the Grant Date, an unexercised
Option may continue to vest and may thereafter be exercised during the period
ending 90 days after the date of such termination of employment, but only to the
extent to which such Option was exercisable at the time of such termination of
active employment.

 

-19-